Citation Nr: 1820679	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  13-00 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for left knee degenerative joint disease status post partial medial and lateral meniscectomy (left knee DJD) currently evaluated as 10 percent disabling based on limitation of extension, and assigned a non-compensable evaluation based on limitation of flexion.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel



INTRODUCTION

The Veteran had active duty service from December 1962 to December 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The January 2010 rating decision denied an evaluation in excess of 10 percent for the left knee disability. A December 2015 rating decision continued the 10 percent rating for the left knee disability based on limitation of extension; and assigned a separate, non-compensable rating for the left knee disability based on limitation of flexion. 

The Veteran and his spouse testified at a June 2017 Travel Board hearing.

The claim was remanded in September 2017 for further development.


FINDING OF FACT

In a Report of First Notice of Death (VA Form 27-0820a), dated February 2018, VA received notice that the Veteran died on January [REDACTED], 2018.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time. 38 U.S.C. § 7104 (a) (2014); 38 C.F.R. 
 § 20.1302 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

In a Report of First Notice of Death (VA Form 27-0820a), dated February 2018, VA received notice that the Veteran died on January [REDACTED], 2018. Unfortunately, the appellant died during the pendency of the appeal. As a matter of law, appellants' claims do not survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction. See 38 U.S.C. § 7104 (a) (2014); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran. 
38 C.F.R. § 20.1106 (2017). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion. Such request must be filed not later than one year after the date of the appellant's death. See 38 U.S.C. § 5121A (2014); 38 C.F.R. § 3.1010 (b) (2017). A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C. § 5121A (2014); see 38 C.F.R. § 3.1010 (a) (2017). An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision). 38 C.F.R. § 3.1010 (b) (2017).


ORDER

Entitlement to an increased rating for left knee degenerative joint disease status post partial medial and lateral meniscectomy (left knee DJD) currently evaluated as 10 percent disabling based on limitation of extension, and assigned a non-compensable evaluation based on limitation of flexion is dismissed.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


